Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4-8, 11-15, 18-20 are presented in the instant application, all of which are ready for reconsideration.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this amendment was given by Aly Dossa Registration # 63,372 on 11/12/2021.
 IN THE CLAIMS
Claims 1, 4, 6-8, 11, 13-15, 18-20 are unchanged by the instant Examiner’s amendment and remain in original form, and may be found as filed 11/05/21.  Claims 5 & 12 are amended as follows:
5.	(Currently Amended The method of claim [[3]] 1, wherein the order  
12.	(Currently Amended The non-transitory computer readable medium of claim [[10]] 8, wherein the order 

Allowable Subject Matter
Claims 1, 4-8, 11-15, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8, 15 are directed to: Means for performing virtual machine restorations. These claims contain allowable subject matter over the cited prior art because the cited prior art does not teach or fairly 
	The most relevant prior art found is understood to include the following references:
	Makin et al (US patent # 9092248). Balasubramanian et al. (US PGPUB # 20100306486) & Shulga (US PGPUB # 20170330528).
	The prior art made of record above neither anticipates nor renders obvious the amended claims. 
	Dependent claims are allowable based on dependency merits.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marwan Ayash at (571)270-1179.  The examiner may be reached via email for unofficial correspondence at marwan.ayash@uspto.gov.  The examiner can normally be reached 9a-730p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached at 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Marwan  Ayash/ - Examiner - Art Unit 2133

/BRIAN R PEUGH/Primary Examiner, Art Unit 2133